COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               NOTICE

Appellate case name:       Joe Payton Lee v. Rita Lemons

Appellate case number:     01-15-00208-CV

Trial court case number: 2013-55684

Trial court:               151st District Court of Harris County

         Pursuant to Texas Rule of Appellate Procedure 34.5(c), the district clerk is directed to file
a special clerk’s record containing the exhibits accompanying Joe Payton Lee’s sworn petition
for bill of review, temporary restraining order, injunctive relief, and request for disclosure. See
TEX. R. APP. P. 34.5(c)(1). These exhibits, filed September 19, 2013, are assigned the following
image numbers: 57355167, 57355168, 57355169, 57355170, and 57355171.

        The special clerk’s record shall be filed in the First Court of Appeals within 10 days of
the date of this notice.

       The cost of preparing this record will be assessed as part of the costs of this appeal upon
issuance of this Court’s judgment.




Clerk’s signature:


Date: October 21, 2015